Citation Nr: 0004122	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  98-11 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel







INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  Following the October 1997 rating 
decision, the veteran's claims files were permanently 
transferred to the RO in Chicago, Illinois.  The veteran's 
period of active service is from December 1974 to August 
1977.

Additionally, the Board notes that, in the July 1998 
substantive appeal, the veteran requested an appeal hearing 
before a member of the Board at the Central Office in 
Washington, D.C.  As a result, such hearing was scheduled for 
December 6, 1999.  However, although the veteran's mailed 
hearing notice was not returned as undeliverable, the veteran 
failed to appear for the hearing and there was no request by 
either the veteran or his representative to reschedule the 
hearing.  Therefore, the veteran's July 1998 request for an 
appeal hearing will be considered withdrawn and the Board 
will proceed with its review on the present record.  See 38 
C.F.R. § 20.702 (1999).


FINDING OF FACT

The veteran has been diagnosed with PTSD related to his 
service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
PTSD is well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303 (1999).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (1999).  In 
addition, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1999).  

The threshold question which must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

In the case of PTSD, a claim of service connection for PTSD 
is deemed well-grounded when there is "[1] medical evidence 
of a current [PTSD] disability; [2] lay evidence (presumed to 
be credible for these purposes) of an in-service stressor, 
which in a PTSD case is the equivalent of in-service 
incurrence or aggravation; and [3] medical evidence of a 
nexus between service and the current PTSD disability."  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997) (citations 
omitted).

In this case, the record contains an October 1997 written 
statement in which the veteran indicates that during his 
service in Vietnam he learned of the death of a close friend, 
whose last name he believes was [redacted].  Such death 
affected him emotionally and psychologically to the point 
that he became then and is now fearful and unable to trust 
people.

With respect to the medical evidence of record, the evidence 
includes copious post-service medical records dated in the 
1990s from the North Chicago, Hines, Westside Chicago, and 
Milwaukee VA Medical Centers describing the treatment the 
veteran received over time for various psychiatric disorders, 
including PTSD, poli-substance abuse, and personality 
disorder.  Specifically, the Board notes that a 
hospitalization summary from the North Chicago VA Medical 
Center (VAMC) indicates the veteran was hospitalized from 
March 1994 to September 1994 for rehabilitation for poli-
substance dependence and had a diagnosis of mild PTSD.  In 
addition, August 1996 notations from the Hines VAMC note that 
veteran was a Vietnam combat veteran, and had PTSD with 
depression and paranoia.  These August 1996 notations also 
make reference to treatment the veteran was receiving at a 
PTSD clinic.

After a review of the evidence, the Board finds that the 
evidence supports the conclusion that the veteran's claim of 
service connection for PTSD is well grounded.  Specifically, 
the Board concludes that the medical records from the various 
VA Medical Centers provide the necessary nexus between the 
veteran's current diagnosis of PTSD, and his active service.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303 (1999).  However, as additional development is 
necessary prior to final adjudication on the merits, the 
veteran's claim is remanded to the RO for such development.


ORDER

The veteran's claim of entitlement to service connection for 
PTSD is well grounded; the appeal is granted to this extent 
only.


REMAND

With respect to the claim of service connection for PTSD, the 
evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then the 
veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of service."  See 38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 3.304(f); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  If, however, the VA 
determines either that the veteran did not engage in combat 
with the enemy or that the veteran did engage in combat, but 
that the alleged stressor is not combat related, the 
veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other evidence 
which corroborate the veteran's testimony or statements.  See 
Zarycki, 6 Vet. App. 98; Doran v. Brown, 10 Vet. App. 283 
(1994).

In this regard, the veteran reports that he served in the 
Republic of Vietnam during his active service and, although 
the present record does not clearly show he in fact served in 
Vietnam, his DD-214 does reflect he had foreign service for 
one year and 28 days.  However, the Board finds that the 
veteran's alleged stressors are not combat related, and that 
the evidence does not show he in fact engaged in "combat 
with the enemy" and/or that he received any related 
recognized combat-specific awards or individual, as opposed 
to unit, military combat citations.  As such, the veteran has 
not shown he qualifies for the combat veteran's special 
consideration under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 
3.304(d).  Therefore, as the veteran's lay testimony, by 
itself, is not sufficient to establish the occurrence of the 
alleged stressors, the record must contain service records or 
other evidence which corroborate the veteran's testimony or 
statements.  See Zarycki, 6 Vet. App. 98; Doran v. Brown, 10 
Vet. App. 283 (1994).

Nevertheless, given that the veteran has established his 
claim of service connection is well-grounded, the Board finds 
that the case must be remanded for additional development 
prior to appellate adjudication.  Specifically, the Board 
notes the claims file does not contain any indication that 
the RO has attempted to verify any alleged stressful 
incidents related by the veteran in his October 1997 written 
statement, by contacting the appropriate custodian of the 
relevant service records.  As a result, there is no 
indication in the claims file that the above mentioned PTSD 
diagnosis is related to any specific traumatic events which 
have been verified.  In this regard, the law indicates that 
any diagnosis of PTSD must be based on a stressor history 
which has been verified.  38 C.F.R. § 3.304(f).  As an 
examination based on a questionable history is inadequate for 
rating purposes, West v. Brown, 7 Vet. App. 70, 78 (1994), it 
is necessary that the veteran's stressors be verified, as 
well as that the veteran be provided a new examination where 
the examiner has an accurate, verified history of the 
veteran's military service.  

In addition, when determining the sufficiency of the claimed 
in-service stressors reported by the veteran, the Board notes 
that it is no longer necessary that the stressor be "outside 
the range of usual human experience" and be "markedly 
distressing to almost anyone," as required by the Diagnostic 
and Statistical Manual of Mental Disorders, Third Edition, 
revised (DSM-III).  However, the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, 1994 (DSM-IV), 
still requires that a person have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others" and 
"the person's response [must have] involved intense fear, 
helplessness, or horror."  See 38 C.F.R. §§ 4.125-4.130 
(1999); See also Cohen v. Brown, 10 Vet. App. 128, 141-142 
(1997). 

Where "there has been an 'unequivocal' diagnosis of PTSD by 
mental heath professionals, the adjudicators must presume 
that the diagnosis was made in accordance with the applicable 
DSM criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors)." Cohen, 10 Vet. 
App. at 153.  Therefore, in cases where an adjudicator has 
determined that a diagnosis of PTSD is unsupported by the 
facts or findings, he or she may not make such a finding 
without adequate supporting medical evidence.  The only 
proper course in such a situation is to note the potential 
deficiencies (e.g., inadequacy of stressors or 
symptomatology), and request a further examination taking 
these factors into consideration.  See Cohen, 10 Vet. App. at 
140, citing Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
38 C.F.R. § 4.126 (1998). 

Moreover, the Board notes that August 1996 medical notations 
from the Hines VA Medical Center indicate the veteran was 
receiving treatment for his PTSD from the Vet Center at 63rd 
Street and Cottage Grove in Chicago.  However, the claims 
files neither contain these treatment records, nor contain 
any indication that the RO has attempted to obtain such 
private records.  Thus, in order to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a), the RO should 
attempt to obtain the veteran's treatment records from this 
Vet Center in Chicago, Illinois.

Therefore, in light of the foregoing, and in order to fairly 
and fully adjudicate the veteran's claims, the case is 
REMANDED to the RO for the following action:

1.  The RO should request from the 
veteran a comprehensive statement 
containing as much detail as possible 
regarding any stressor(s) he alleges he 
was exposed to in service.  The veteran 
should be asked to provide specific 
details of the claimed stressful event(s) 
during service, such as the dates, 
locations, detailed descriptions of 
events, units involved, number and names 
of casualties, and identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, units of 
assignment, or any other identifying 
details.  The veteran must be advised 
that such information is necessary to 
obtain supportive evidence of such 
stressful events and that he must be as 
specific as possible because without such 
details an adequate search for verifying 
information cannot be conducted.  To the 
extent that the claimed stressors are 
noncombat related, the RO should advise 
the veteran of the need for credible 
supporting evidence.

2.  The RO should obtain the veteran's 
personnel records, including his DA 20, 
and associate them with the claims 
files. 

3.  The RO should ask the veteran to 
complete a VA form 21-4142 
(Authorization and Consent to Release 
Information to the Department of 
Veterans Affairs) regarding his 
treatment records from the Vet Center at 
63rd Street and Cottage Grove in 
Chicago, Illinois.  Once the necessary 
authorization is received from the 
veteran, the RO should attempt to obtain 
all records relating to the veteran's 
treatment for PTSD.  All records 
subsequently received should be made a 
permanent part of the appellate record.  
Conversely, if the response from the Vet 
Center is negative, documentation to 
that effect should be placed in the 
veteran's claims folders. 

4.  With any additional information 
obtained regarding the claimed stressors, 
the information obtained from the 
veteran's personnel records, and the 
medical evidence of record, the RO should 
review the file and prepare a summary of 
all the claimed stressors.  This summary 
and a copy of the veteran's DD 214, DA 
20, and all associated service documents 
should be sent to the U. S. Armed 
Services Center for Research of Unit 
Records (USASCRUR), and attempt to verify 
the veteran's claimed stressors.  This 
review is specifically requested to 
include a search for any situation or 
operational reports pertaining to any 
incidents described by the veteran.  Any 
information obtained is to be associated 
with the claims folder.

5.  Following receipt of the report from 
USASCRUR and the completion of any 
additional development warranted or 
suggested by that office, the RO must 
prepare a report detailing the nature of 
any in-service stressful event verified 
by USASCRUR or other credible evidence.  
This report is to be added to the claims 
folder.

6.  After completing the above actions, 
the RO should schedule the veteran for a 
VA psychiatric examination to determine 
the diagnoses of all psychiatric 
disorders that are present, including 
PTSD.  The veteran should be advised that 
failure to report for the scheduled VA 
examination may have adverse 
consequences, including the possible 
denial of his claim.  Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  The 
RO must provide for the examiner the 
report of the verified stressor or 
stressors described in paragraph 5, 
above, and the examiner must be 
instructed that only these events may be 
considered for the purpose of determining 
whether exposure to a stressor in service 
has resulted in any current PTSD 
symptoms.  The examiner should be 
specifically requested to determine 
whether the diagnostic criteria to 
support a diagnosis of PTSD have been 
satisfied.  If a diagnosis of PTSD is 
deemed appropriate, the examiner must 
comment upon the link between the current 
symptomatology and one or more of the in-
service stressors verified (found to be 
established) by the RO.  In addition, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the veteran's diagnosis of PTSD is 
related to the verified stressors.  The 
report of examination should include a 
complete rationale for all opinions 
expressed.  The claims folder, or all 
pertinent medical records, service 
records and reports, must be made 
available to the examiner for review at 
all times relevant to the examination.

7.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
examination report.  If the report is not 
in complete compliance with the 
instructions provided above, appropriate 
action should be taken.  If the examiner 
relied upon a history which is not 
verified, that examination report must be 
returned as inadequate for rating 
purposes.  The Board emphasizes that the 
Court has held that a diagnosis of PTSD, 
related to service, based on an 
examination which relied upon an 
unverified history, is inadequate.  
Cohen, 10 Vet. App. at 140; West, 7 Vet. 
App. at 77.  

8.  Thereafter, the RO should 
readjudicate the issue of service 
connection for PTSD, in light of relevant 
decisions including Cohen, supra.  In 
making its determination, the RO should 
review all the relevant evidence in the 
claims file.  If the determination 
remains unfavorable to the veteran, the 
RO should furnish the veteran and his 
representative a supplemental statement 
of the case and provide an opportunity to 
respond.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  However, no action is required of the 
veteran until he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 


